
	

114 HJ 94 IH: Conferring honorary citizenship of the United States on Staff Sergeant Laszlo Holovits, Jr.
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Farr introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Conferring honorary citizenship of the United States on Staff Sergeant Laszlo Holovits, Jr.
	
	
 Whereas Staff Sergeant Laszlo Holovits, Jr., was a staunch opponent of the communist regime in Hungary;
 Whereas Staff Sergeant Laszlo Holovits, Jr., immediately joined the United States Army as soon as he was eligible;
 Whereas Staff Sergeant Laszlo Holovits, Jr., volunteered repeatedly to deploy to Vietnam, but was ineligible because he only had a green card;
 Whereas Staff Sergeant Laszlo Holovits, Jr., was a recipient of the Purple Heart and Bronze Star as well as the National Defense, Vietnam Service, and Vietnam Campaign medals;
 Whereas Staff Sergeant Laszlo Holovits, Jr., died in combat waiting for his citizenship to be officially conferred; and
 Whereas Staff Sergeant Laszlo Holovits, Jr., laid down his life on behalf of a Nation he loved and of which he greatly desired to be a citizen: Now, therefore, be it
	
 That Staff Sergeant Laszlo Holovits, Jr., is proclaimed posthumously to be an honorary citizen of the United States.
		
